

116 HR 7272 IH: Mamie Till-Mobley Memorial Stamp Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7272IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide for the issuance of a commemorative postage stamp in honor of Mamie Till-Mobley, and for other purposes.1.Short titleThis Act may be cited as the Mamie Till-Mobley Memorial Stamp Act.2.FindingsThe Congress finds the following:(1)Emmett Louis Till was born to Mamie Elizabeth Till-Mobley on July 25, 1941, in Chicago, Illinois.(2)Emmett Till was raised by Mamie Till-Mobley in the Woodlawn neighborhood of Chicago’s South Side, attending the nearby McCosh Elementary School. (3)In August of 1955, Emmett Till traveled to Tallahatchie County, Mississippi, to visit his great uncle, Moses Wright.(4)Before Emmett Till traveled to Tallahatchie County, Mamie Till-Mobley cautioned him about the dangers of the segregated South, instructing him to be very careful … humble himself to the extent of getting down on his knees.(5)When purchasing bubble gum in Money, Mississippi, Emmett Till was falsely accused of flirting with shopkeeper Carolyn Bryant, who would acknowledge that her own claims were false in 2017.(6)Emmett Till was abducted at gunpoint from Moses Wright’s home by Roy Bryant and J.W. Milam on August 28, 1955.(7)Full of vitriol and racial hatred, Roy Bryant and J.W. Milam beat, tortured, and killed Emmett Till with senseless brutality.(8)Emmett Till’s body was found in the Tallahatchie River, having been so gruesomely tortured that it was only recognizable from his father’s ring on his finger.(9)When Emmett Till’s body was recovered, his ear was found torn, his eye was displaced, his teeth were missing, and the iron cotton gin fan used in his murder was still attached to his corpse.(10)On September 2, 1955, Mamie Till-Mobley received her son’s casket at the Illinois Central Terminal, falling in grief at its sight.(11)Mamie Till-Mobley demonstrated exemplary bravery, requesting an open-casket funeral for her son, because in her words, everybody needed to know what had happened to Emmett Till.(12)Over a four-day period, over 50,000 visitors viewed Emmett Till’s body at the Roberts Temple Church of God in Christ.(13)The horror and grief caused across the country and across the world by the photos of Emmet Till’s body helped spark the civil rights movement.(14)The Reverend Jesse Jackson would describe Emmett Till’s open-casket funeral as the big-bang of the civil rights movement.(15)Emmett Till was laid to rest at Burr Oak Cemetery on September 6, 1955, in Alsip, Illinois.(16)During the trial, Moses Wright and other local residents demonstrated unspeakable courage by identifying Roy Bryant and J.W. Milam as Emmett Till’s killers in open court.(17)The all White jury deliberated for just 67 minutes, arriving at their preposterous verdict to acquit Roy Bryant and J.W. Milam.(18)In a January 1965 interview with Look magazine, Roy Bryant and J.W. Milam admitted to having gruesomely killed Emmett Till.(19)Mamie Till-Mobley continued to be a champion for civil rights after Emmett Till’s death and funeral.(20)Mamie Till-Mobley would earn a bachelor’s degree cum laude from Chicago Teachers College in 1956 and earned a master’s degree in administration and supervision from Loyola University Chicago in 1975.(21)Mamie Till-Mobley distinguished herself as a special education teacher in Chicago.(22)Mamie Till-Mobley authored Death of Innocence, with Christopher Benson, which was published months after her passing.(23)Mamie Till-Mobley passed away on January 7, 2003, at the age of 81.(24)On February 26, 2020, the House passed H.R. 35, the Emmett Till Antilynching Act to commemorate the life of Emmett Till, make lynching a Federal crime, and correct a deep historical injustice.3.Mamie Till-Mobley commemorative postage stamp(a)In generalThe Postmaster General shall issue a commemorative postage stamp in honor of Mamie Till-Mobley.(b)Denomination; designsThe commemorative postage stamp issued under this Act shall be issued in the denomination used for first class mail up to one ounce in weight and shall bear such designs as the Postmaster General shall determine.(c)Issuance periodThe commemorative postage stamp issued under this Act shall be placed on sale as soon as practicable after the date of the enactment of this Act and shall be sold for such period thereafter as the Postmaster General shall determine.